i          i      i                                                                      i       i      i




                                   MEMORANDUM OPINION

                                           No. 04-08-00603-CR

                                            Raul MARTINEZ,
                                                Appellant

                                                      v.

                                          The STATE of Texas,
                                                Appellee

                       From the County Court at Law No. 4, Bexar County, Texas
                                       Trial Court No. 259224
                              Honorable Phil Chavarria, Judge Presiding

PER CURIAM

Sitting:          Alma L. López, Chief Justice
                  Catherine Stone, Justice
                  Karen Angelini, Justice

Delivered and Filed: August 29, 2008

DISMISSED

           The trial court’s certification in this appeal states that the case is a “plea-bargain case, and

the defendant has NO right of appeal.” Rule 25.2(d) of the Texas Rules of Appellate Procedure

provides, “[t]he appeal must be dismissed if a certification that shows the defendant has a right of

appeal has not been made part of the record under these rules.” TEX . R. APP . P. 25.2(d).

           Appellant’s counsel has filed written notice with this court that counsel has reviewed the

record and “can find no right of appeal for Appellant.” We construe this notice as an indication that
                                                                                      04-08-00603-CR

appellant will not seek to file an amended trial court certification showing that he has the right of

appeal. See TEX . R. APP . P. 25.2(d); 37.1; see also Daniels v. State, 110 S.W.3d 174, 177 (Tex.

App.—San Antonio 2003, no pet.). In light of the record presented, we agree with appellant’s

counsel that Rule 25.2(d) requires this court to dismiss this appeal. Accordingly, this appeal is

dismissed.

                                                       PER CURIAM

DO NOT PUBLISH




                                                 -2-